                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                                                                                             January 16, 2020
                                UNITED STATES DISTRICT COURT                                David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                   BROWNSVILLE DIVISION

RANDALL BOLIVAR,                                    §
                                                    §
        Petitioner,                                 §
VS.                                                 §   CIVIL ACTION NO. 1:18-CV-139
                                                    §
LORIE DAVIS,                                        §
                                                    §
        Respondent.                                 §

                                               ORDER

        In January 2014, a Texas state-court jury found Petitioner Randall Bolivar guilty of

murder. He was sentenced to 45 years of incarceration. After exhausting his appellate rights in

Texas state courts, he filed this action under 28 U.S.C. § 2254.

        On August 14, 2019, Bolivar filed his Amended Petition for Writ of Habeas Corpus (Doc.

108).1 Within his Amended Petition, Petitioner alleges five grounds in support of his action: (1)

he was denied his constitutional right to testify on his own behalf when his counsel refused to

call him as a witness, despite telling her that he wished to testify; (2) the senior judge who

presided over his trial did not take an oath before trial, disqualifying him from rendering

judgment; (3) when he filed his motion for a new trial, he was denied counsel, an evidentiary

hearing, and a complete and timely record of the trial; (4) he was denied his right to counsel at

the time of his arrest; and, (5) the state trial court issued unconstitutional jury instructions.

(Amended Petition, Doc. 108)

        In September 2019, Respondent moved for summary judgment. (Respondent’s Motion

for Summary Judgment, Doc. 114) Petitioner did not file a response.

        On October 23, 2019, the Magistrate Judge issued a Report and Recommendation (Doc.

115) recommending that the Court grant the Motion for Summary Judgment and deny



1 The Report and Recommendation of the Magistrate Judge (Doc. 115) summarizes the relevant procedural and
factual background.
1/2
Petitioner’s Petition for Writ of Habeas Corpus. Petitioner timely filed objections to the Report

and Recommendation. (Objections, Doc. 118)

       The Court has conducted a de novo review of the Motion for Summary Judgment, the

briefing of the parties, the record in this case, and the applicable law.     In his objections,

Petitioner challenges only portions of the Report and Recommendation, disagreeing with the

application of the law.     The Report and Recommendation ably and correctly addresses

Petitioner’s arguments.

       Accordingly, the Court ADOPTS the Report and Recommendation. It is:

       ORDERED that Respondent Lorie Davis’s Motion for Summary Judgment (Doc. 114) is

GRANTED; and

       ORDERED that Petitioner Randall Bolivar’s Amended Petition for Writ of Habeas

Corpus (Doc. 108) is DENIED.

       After reviewing Bolivar’s Petition for Writ of Habeas Corpus and the applicable Fifth

Circuit precedent, the Court finds that no outstanding issue would be debatable among jurists of

reason, and that Bolivar fails to make a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). Accordingly, the Court DENIES the request for a Certificate of

Appealability.

       The Clerk of Court is directed to close this matter.

       SIGNED this 16th day of January, 2020.


                                                 _________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




2/2
